Citation Nr: 0605194	
Decision Date: 02/23/06    Archive Date: 03/01/06	

DOCKET NO.  05-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1962 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Fargo, North Dakota, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a low back disorder.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Although one month after the veteran was enlisted for 
service he complained of low back pain, there is no objective 
evidence that the veteran sustained any acute trauma or 
injury to the low back at any time during service, this 
episode of low back pain during service was acute and 
transitory and resolved without identifiable residual, and 
there is a complete absence of any competent medical evidence 
which in any way reveals that chronic low back strain first 
identified many years after service in the early 1990's is in 
any way causally related to any incident, injury or disease 
of active military service.  



CONCLUSION OF LAW

A chronic low back disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist them in 
obtaining such evidence.  The veteran was provided formal 
VCAA notice in June 2004, prior to the initial adverse rating 
decision issued in August 2004.  That formal notice advised 
the veteran of the evidence necessary to substantiate his 
claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The service 
medical records were collected for review, and the veteran 
submitted copies of private medical treatment records.  All 
known available records have been collected for review and 
the veteran does not contend that there remains any 
outstanding evidence which is uncollected for review.  The 
Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board considered remanding the issue on appeal for a VA 
examination with a request for opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d)(2).  However, although there is on 
file competent evidence that the claimant has a current low 
back disability, or persistent or recurrent symptoms of 
disability, there is a complete absence of any objective 
evidence on file which in any way indicates that current 
disability, first shown many years after service separation, 
"may be associated with the claimant's active 
military...service."  The veteran is shown to have had an 
episode of low back pain in April 1962 which was unrelated to 
any acute injury or identifiable trauma.  Although the 
veteran claims a continuity of symptomatology, there is a 
complete absence of any objective evidence of chronicity of 
symptoms from 1962 until the early 1990's.  In the absence of 
any objective evidence of chronicity over the intervening 
decades, any medical opinion as to whether any current low 
back pathology might be reasonably related to a single 
episode of back pain during service some 40 years earlier 
would be entirely speculative.  Under the circumstances, 
there is no duty to provide the veteran with a VA examination 
and a request for opinions.

Service connection may be established for disease or injury 
incurred or aggravated in line of duty in active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for arthritis which is shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Where the issue presented in an 
application for service-connected disability is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence.  
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A claimant 
cannot meet the burden of presenting competent medical 
evidence merely by presenting his own lay testimony, because 
lay persons are not competent to offer expert medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions of medical causation do not constitute 
competent evidence.

Analysis:  The March 1962 physical examination for enlistment 
noted no abnormality of the low back or spine.  In the month 
following enlistment in April 1962, the veteran reported 
having a sore back.  He reported having been involved in a 
car accident two years earlier with no hospitalization.  An 
examination revealed lumbar straightening with marked spasm 
of the intrinsic muscles of the low back.  Right knee jerk 
was decreased.  The veteran was provided treatment with heat 
and Aspirin.  X-rays of the lumbar spine noted that slight 
irregularities of the anterior aspects of the vertebral 
bodies were probably due to fusing apophyses in the upper 
lumbar region, otherwise, the remainder of the study was 
entirely negative.  The area of discomfort for the veteran 
was reported as T10-L4.  The X-rays were interpreted as being 
normal.  The impression was a "psychogenic musculoskeletal 
reaction."  The following day it was written that the veteran 
reported a marked improvement since yesterday and he appeared 
fairly well motivated.  The service medical records contain 
no other complaints, findings, treatment, or diagnosis for a 
low back problem throughout the remaining period of the 
veteran's service through March 1965.  The February 1965 
physical examination for separation noted that the spine and 
other musculoskeletal system was normal.  Moreover, while the 
accompanying report of medical history included a list of 
complaints of various problems by the veteran, he did not 
complain of low back pain or disability at service 
separation.  He also affirmatively noted that he did not have 
swollen or painful joints, arthritis or rheumatism, or bone, 
joint or other deformity.

There is a complete absence of any objective evidence of 
chronic symptoms of low back pain or disability for some 
26 years after the veteran was separated from service.  The 
veteran did not file a claim for service connection for low 
back disability until March 2004.  The first clinical 
objective evidence following service separation regarding 
back problems are private medical records from April 1991 
which contain the veteran's report of having a history of 
back pain stemming from an incident "about 15 years ago."  
The veteran had apparently worked as a carpenter for many 
years after service.  X-ray studies taken at this time noted 
a transitional sixth lumbar vertebrae in satisfactory 
alignment with a minimal marginal hypertrophic spur formation 
present at several levels without signs of acute fracture, 
spondylolisthesis, or abnormal intervertebral disc space 
narrowing.  These X-rays were interpreted as showing that 
"the bony structure looks surprisingly normal with no 
arthritic change."  It was also noted that the veteran had 
"no history of trauma."  The impression was chronic low back 
strain.

Some 20 months later in December 1992, a private lumbar CT 
scan noted a mild peripheral disc bulge at L3-L4 without 
signs of herniation, spinal stenosis or other significant 
finding.  At L4-L5, there was a midline focal eccentricity 
which might reflect a subtle midline herniation but there did 
not appear to be significant impingement on either nerve root 
sleeve.

By November 1998, private X-ray studies of the lumbar spine 
revealed slight narrowing of the L1-L2 disc space, minimal 
anterior degenerative ridging at the L4-L5 disc level and the 
overall impression was mild degenerative changes, essentially 
stable from April 1991.  A November 1998 CT scan again noted 
very minimal degenerative disc disease at L3-L4 and L4-L5 
without neural compromise identified.  At this time the 
veteran was 55 years of age.  

Private December 1998 treatment records contained the 
veteran's report of an acute exacerbation of low back pain 
while working on a car.  The veteran reported that he had "a 
history of approximately 20 years of low back pain...."  The 
assessment was that the veteran had a chronic herniated disc 
that resolved spontaneously with prolonged rest and it was 
suggested that he would do well with an exercise program to 
promote proper lumbar mobility.

In advancing his claim for service connection for a low back 
disorder, the veteran wrote statements indicating that in 
April 1962 during a field march in basic training with a 
heavy backpack he stepped into a hole, fell to his knees and 
sustained a searing pain in his low back which required he be 
transported back to the company area in a jeep.  He reported 
that after seeing a medic, he was placed on bed rest and 
given Aspirin.  He reported that after five days' rest his 
back felt good enough to return to training, and that when 
released from service in 1965 "the back was fine except for 
occasional stiffness."  He reported that his back problems 
"resurfaced about 1971, and has been getting worse as I got 
older."

A preponderance of the evidence on file is against the 
veteran's claim.  The veteran's back was noted to be normal 
at the time of enlistment and the presumption of sound 
condition is applicable in this case.  One month after 
enlistment in April 1962, the veteran was treated for what 
was recorded as a "sore back."  Although there was discussed 
a car accident two years earlier, which was clearly prior to 
service enlistment, nothing in the medical records reveals 
that the veteran had any significant low back injury prior to 
service, and these references to a preservice injury do not 
rebut the presumption of sound condition.  

Nonetheless, the veteran is shown to have had an acute 
episode of low back pain in April 1962 which essentially 
resolved without identifiable residual.  X-ray studies taken 
at that time did note some slight irregularities, but there 
was no finding of any acute fracture or trauma and no finding 
of arthritis and these X-ray studies were essentially 
negative.  The veteran was thereafter able to complete 
approximately three more years of his enlistment, until 
service separation in March 1965, without any additional 
complaints or medical treatment for back problems.  The 
physical examination for service separation showed that the 
spine and other musculoskeletal functions were normal, and 
the veteran himself did report a series of physical 
complaints at service separation, but he specifically did not 
complain of low back symptoms, and he indicated no low back 
symptomatology in his own report of history.  Although the 
veteran now reports having suffered an acute low back trauma 
by stepping in a hole during basic military training, it is 
noteworthy that multiple record entries during service fail 
to include any mention of such acute injury or trauma.  These 
multiple entries only refer to a "sore back."

The first findings, following service separation in April 
1991, some 26 years after the veteran separated from service 
include the veteran's own report of "no history of trauma," 
with X-ray studies which looked surprisingly normal with no 
arthritic changes.  In April 1991, the veteran gave a "15" 
year history of low back symptoms; 15 years earlier than 1991 
would have been 1976.  In December 1998, the veteran provided 
an approximate 20-year history of low back pain; 20 years 
earlier than 1998 would have been 1978.  These two post-
service clinical histories relate chronic low back symptoms 
to the mid-1970's, approximately 10 years or more after the 
veteran was separated from service.

Although the veteran now complains of having chronic low back 
pain ever since an incident during basic training in 1962, 
the veteran's statements of chronicity of symptomatology are 
outweighed by the objective medical evidence on file which 
instead reveals that the veteran had an acute episode of low 
back pain during service, unrelated to any acute trauma or 
identifiable injury, which was transitory in nature and 
resolved without identifiable residual prior to service 
separation.  Sometime after service separation the veteran 
began having chronic low back pain which resulted in a 
diagnosis in 1991 of chronic lumbar strain and in 1998 of 
disc disease.  These positive findings of low back disability 
first occur well over 20 years after the veteran was 
separated from service and there is a complete absence of any 
competent clinical opinion or other evidence which relates 
these findings to any incident, injury or disease of active 
military service.


ORDER

Service connection for a low back disorder is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


